Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 28, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147893                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  SAMANTHA LEGEL,                                                                                        David F. Viviano,
          Plaintiff-Appellee,                                                                                        Justices

  v                                                                SC: 147893
                                                                   COA: 311588
                                                                   Manistee CC: 12-014482-NH
  WEST SHORE MEDICAL CENTER,
           Defendant-Appellee,
  and
  DR. DANIEL JOSEPH,
            Defendant-Appellant,
  and
  DR. EDUARDO BARLAN,
           Defendant.

  ____________________________________/

        On order of the Court, the application for leave to appeal the October 3, 2013,
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 28, 2014
           h0324
                                                                              Clerk